        CASE 0:17-cv-03058-SRN-HB Document 148 Filed 05/12/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Brock Fredin,

                         Plaintiff,          Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                         Defendant.


  Brock Fredin,

                         Plaintiff,          Court File No. 18-cv-00466 (SRN/HB)
  v.

  Grace Elizabeth Miller, et al.,

                         Defendant.


                   DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                        SANCTIONS AGAINST PLAINTIFF

         Defendants Grace Miller, Catherine Schaefer, and Lindsey Middlecamp

(collectively, the “Defendants”) submit this joint memorandum in opposition to Plaintiff

Brock Fredin’s (“Fredin”) response to the Order to Show Cause.

                                      DISCUSSION

         On April 23, 2020, Plaintiff filed a “Rule 37 Sanctions Motion” claiming that

Defendants improperly used information obtained during discovery to get Plaintiff

“banned” from various internet sites and that use of the information violated the Court’s




4849-7337-4652.1
         CASE 0:17-cv-03058-SRN-HB Document 148 Filed 05/12/20 Page 2 of 5




October 15, 2019 Protective Order. [Doc. No. 128 in Fredin v. Middlecamp, Case No. 17-

cv-3058; Doc. No. 120 in Fredin v. Miller, Case No. 18-cv-466.]1 Because none of the

information produced by Plaintiff during discovery was designated confidential – a fact

clearly known to Plaintiff – Defendants could not possibly have violated the Protective

Order. Thus, the Court determined that Plaintiff’s motion for sanctions was frivolous and

issued an order to “show cause why sanctions should not be imposed for requiring

Defendants to respond to a motion based on false accusations of wrongdoing.” [Doc 144

at 2.]

         Rather than admit that his sanction motion was knowingly based on false

accusations and request leniency from the Court, Plaintiff instead used his memorandum

to amplify his false accusations by claiming that “Defendants do not deny and admit to

leaking material information and improperly using discovery to report Plaintiff’s Internet

usernames.” [Doc. 145 at 2.] Of course, this is a gross misrepresentation of Defendants’

declarations, which make clear that no information obtained during discovery has been

used for any purpose other than in defense of this lawsuit. Then, as with every filing,

Plaintiff launches into his oft repeated manta that “Defendants have ruined Plaintiff’s life,

professional livelihood, and used this venue to attack his family” and that Defendants

“tortured, kidnapped, and assaulted Plaintiff . . .” as if these additional false accusations

somehow justify Plaintiff’s frivolous motion. They do not.



1
 Docket numbers referenced throughout the memorandum are from Fredin v. Middlecamp,
Case No. 17-cv-3058, which contain duplicate filings with Fredin v. Miller, Case No. 18-
cv-466.
                                             2
4849-7337-4652.1
        CASE 0:17-cv-03058-SRN-HB Document 148 Filed 05/12/20 Page 3 of 5




         Plaintiff has demonstrated time and again that his lawsuits, motion practice, and

letters to the Court are not a means to obtain “justice” for any wrongdoing by Defendants,

but are instead a means to punish his victims for having obtained HROs against him and,

later, being awarded 50-year HROs because Plaintiff criminally violated the original

HROs. At least one violation resulted in his incarceration. Plaintiff has misused these

proceedings to continue his harassment of Defendants in a manner that the HROs otherwise

prohibit. See Breyer Decl., Ex. B, Ramsey County Order (prohibiting Brock Fredin from

commencing new lawsuits without judicial approval). A monetary sanction for bringing

his frivolous sanction motion would deter this conduct.

         Attempting to sidestep his responsibilities, Plaintiff’ claims that his misconduct

should be forgiven because of his pro se status. But it is that very status that has allowed

him to run amuck. While Defendants and their counsel are bound by professional codes of

conduct, and are mindful of their professional reputations before this Court and the public,

Plaintiff is seemingly not bound by such constraints. There are no professional

consequences for his actions. There are also no financial consequences. Because of

Plaintiff’s claimed in forma pauperis status he is free to file motions without cost, and he

has taken the liberty to make numerous filings, each designed to torment Defendants. The

lack of financial and professional constraints has only exacerbated Plaintiff’s misuse of

this Court’s docket. Indeed, Plaintiff argues that his “indigent litigant” status should

counsel against the Court sanctioning him for his conduct. [Doc. 145 at 5.] But Plaintiff

has not been honest with the Court regarding his in forma pauperis status. At his deposition

Plaintiff testified that he had been employed as a software developer since November 12,

                                             3
4849-7337-4652.1
        CASE 0:17-cv-03058-SRN-HB Document 148 Filed 05/12/20 Page 4 of 5




2019 and that he was earning $160,000 a year. See Declaration of K. Jon Breyer, Ex. A.

Despite his employment, Plaintiff apparently continued to avoid paying court costs and

motion fees while Defendants dutifully paid each and every filing fee in the numerous cases

Plaintiff has initiated. A no time did Plaintiff notify the Court of his lucrative paying job

or the change in his in forma pauperis status. See Minn. Stat § 563.01, Subd. 12 (“A person

who fraudulently invokes the privilege of this section shall be guilty of perjury and shall,

upon conviction thereof, be punished as provided in section 609.48.) Should the Court be

reluctant to assess the size of the monetary sanction requested by Defendants, then the

Court should at least revoke Plaintiff’s in forma pauperis status.

                                      CONCLUSION

         For the above reasons, Defendants respectfully ask that the Court award a monetary

sanction of no less than $4,000 against Plaintiff and revoke his in forma pauperis status.

Any lesser sanction would not sufficiently punish and deter Plaintiff.




                                             4
4849-7337-4652.1
        CASE 0:17-cv-03058-SRN-HB Document 148 Filed 05/12/20 Page 5 of 5


Dated:         May 12, 2020         KUTAK ROCK LLP

                                    By: /s/ K. Jon Breyer
                                    K. Jon Breyer (#302259)
                                    60 South Sixth Street
                                    Suite 3400
                                    Minneapolis, MN 55402
                                    Telephone: (612) 334-5057
                                    jon.breyer@kutakrock.com

                                    BALLARD SPAHR LLP

                                    By: /s/ Adam C. Ballinger
                                    Adam C. Ballinger (MN #389058)
                                    2000 IDS Center
                                    80 South 8th Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 371-3211
                                    ballingera@ballardspahr.com

                                    Attorneys for Defendants Lindsey
                                    Middlecamp, Grace Elizabeth Miller, and
                                    Catherine Marie Schaefer




                                        5
4849-7337-4652.1
